Citation Nr: 1035191	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  10-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether a February 1953 rating decision that denied 
entitlement to service connection for a right eye disorder should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to July 1948 
and July 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the RO in Muskogee, 
Oklahoma, which found that CUE had not been committed in a 
February 1953 rating decision denying service connection for a 
right eye condition.  

In a February 2010 statement of the case (SOC), the RO denied the 
claim for service connection for a right eye disorder on the 
merits.  Notwithstanding the RO's decision to reopen the 
previously disallowed claim, the Board is nevertheless required 
to address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

The Veteran testified at a January 2010 hearing at the RO before 
a Decision Review Officer (DRO).  A transcript of that proceeding 
has been associated with the claims folder.  The Veteran also 
requested a hearing before the Board in his March 2010 VA Form 9.  
The RO scheduled a videoconference hearing for July 2010, but the 
Veteran failed to appear.  He has not provided an explanation for 
his failure to appear or requested a new hearing.  As such, the 
Board may proceed with appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The  Veteran's original claim of entitlement to service 
connection for a right eye condition was denied in a February 
1953 rating decision on the grounds that his amblyopia of the 
right eye was considered a constitutional or developmental 
abnormality that was not a disability under the law.  The rating 
decision was not appealed.

2.  The February 1953 rating decision was reasonably supported by 
evidence then of record and prevailing legal authority; the 
rating decision was not undebatably erroneous.

3.  An unappealed February 1963 rating decision reopened and 
denied on the merits the Veteran's claim of entitlement to 
service connection for a right eye condition.  

4.  Additional evidence received since the February 1963 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a right eye disorder.  

5.  The evidence is at least in equipoise that the Veteran's 
right eye disorder was aggravated by active service.


CONCLUSIONS OF LAW

1.  There was no CUE in the February 1953 rating decision that 
denied service connection for a right eye condition.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2009).

2.  A February 1963 rating decision that reopened and denied on 
the merits a claim of entitlement to service connection for a 
right eye condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

3.  New and material evidence to reopen the claim of entitlement 
to service connection for a right eye disorder has been received, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  Service connection for a right eye disorder is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1153; 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306(a) (2009); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

As a threshold matter, a CUE claim is not a claim for benefits, 
but is rather a collateral attack on a final decision; while CUE, 
when demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim for 
benefits under the part II or III of title 38, which govern the 
benefits available under the laws administered by VA.  Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE claim must be 
based on the record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are not applicable.  Id.; see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, 
it is noted that "CUE claims are not conventional 'appeals,' but 
rather are requests for revisions of previous decision[s]."  
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed.Cir.1998)).  Thus, the Board finds that the notice and 
assistance provisions of the VCAA are not applicable to the 
Veteran's CUE claim.

With respect to the Veteran's application to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
case, the claim has been reopened and granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. CUE

The Veteran initially filed for service connection for a right 
eye condition in December 1951.  The claim was denied in a 
February 1953 rating decision.  The Veteran did not appeal and 
the decision became final.  See 38 U.S.C.A. § 7105.  The Veteran 
subsequently sought to reopen his claim.  In a May 1955 rating 
decision, the RO confirmed and continued the previous denial of 
the claim.  In a February 1963 rating decision, the RO reopened 
the claim, reviewed the claim de novo, and again denied the 
claim.  

The "purpose of the rule of finality is to preclude repetitive 
and belated readjudication of veterans' benefits claims."  Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are 
only two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on CUE in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and 
material evidence (38 U.S.C.A. § 5108).  Id.

The Veteran does not dispute that he failed to appeal the 
February 1953 rating decision.  Rather, he argues that this 
earlier decision improperly denied his claim.  An unappealed 
decision of the RO or the Board becomes final and binding and is 
not subject to revision on the same factual basis in the absence 
of CUE.  Previous determinations which are final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 
20.1400.

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome- determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error 
.... If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some 
degree of specificity as to what the alleged error is 
and, unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result 
would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, supra), 
cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of "error."  
See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for the 
alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran seeks entitlement to service connection 
for a right eye condition on the basis that he had been hit in 
the right eye by a piece of shrapnel on September 21, 1950, which 
in turn caused vision loss in the right eye.  An August 1950 
examination report shows that the Veteran entered his second 
period of service with visual acuity of 20/26 uncorrected in the 
right eye.  It is noted that the defective vision, uncorrected, 
was not considered disqualifying.  Service treatment records from 
November 1950 and December 1950 document the Veteran as having a 
history of poor vision in the right eye since childhood; visual 
acuity in the right eye was 20/300, which did not meet 
requirements for entrance into the Marine Corps.  In April 1951, 
the Veteran was found to have limited visual acuity of 20/400 in 
the right eye.  A shrapnel wound above the right eye from 
September 21, 1950 was noted; the Veteran stated that this did 
not enter the eyeball.  The Veteran reported a history of being 
hit in the right eye area at the age of 10.  It was noted that 
the Veteran had not been examined thoroughly when he was recalled 
to active service in August 1950 and that right eye vision had 
been recorded as normal.  Following an eye examination, the 
impression was right eye amblyopia due to (1) old macular damage 
and (2) developmental.  The diagnosis was changed to unilateral 
blindness of the right eye.  This condition did not exist prior 
to entry, was not due to own misconduct, and in line of duty.  In 
July 1951, the Veteran was ordered to limited duty by the 
Physical Evaluation Board (PEB).  At a physical disability 
discharge examination in September 1951, right eye visual acuity 
was 20/400 uncorrectable.  

On VA examination in January 1952, the Veteran's right eye visual 
acuity was 20/200.  The examiner could see no cause for this 
vision loss.  A history of blunt injury in service with decrease 
in vision afterwards was noted.  The examiner suggested checking 
the Veteran's vision records at the time of his enlistment to see 
if he had good vision in the right eye at the time.  If he had 
poor vision then, this would likely be an amblyopia exanopsia, 
but if he had good vision, the cause would more likely be the 
claimed in-service injury or an old optic neuritis.  

The February 1953 rating decision noted that the Veteran was 
shown to have defective vision on February 5, 1948 upon entry 
into his first period of service.  The vision at the time was 
shown to be 10/20 in the right eye and 20/20 in the left eye.  At 
a November 16, 1950 eye examination, the Veteran reported a 
history of poor vision in the right eye since childhood.  Upon 
discharge examination from his second period of service, the 
vision in his right eye was shown to be 20/400 uncorrectable and 
20/20 in the left eye.  Recent official examination (from January 
1952) showed vision in the right eye to be light perception only, 
corrected to 20/200, and the left eye to be 20/20; the examiner 
diagnosed the condition as amblyopia exanopsia.  The Veteran's 
service connection claim was denied on the basis that amblyopia 
was considered a constitutional or developmental abnormality and 
thus not a disability under the law.  

As part of his CUE claim, the Veteran, through his 
representative, argues that the February 1953 rating decision was 
hinged on inadequate information, inadequate examinations and a 
less than perfect opinion of record.  Among other things, he 
asserts that the evidence does not substantiate that the 
Veteran's eye condition was a congenital abnormality because the 
service records only allege a probable congenital condition.  He 
also contends that the 1953 findings were prejudicial, given the 
reliance upon vague statements regarding a congenital 
developmental condition rather than the facts involving the claim 
to include the PEB findings, service records, and records showing 
the award of a Purple Heart for injuries.  He asserts that it is 
undebatable that the Veteran suffered an eye injury in service.  

The Board finds that the Veteran and his representative have 
failed to allege an undebatable error of fact or law, which would 
alter the outcome of the February 1953 rating decision, based on 
the evidence of record at the time of the rating decision.  
Rather, the CUE claim is premised on the assertion that the 
rating decision improperly weighed and evaluated the evidence.  
Such an allegation cannot constitute a valid claim of CUE.  See 
Fugo, 6 Vet. App. at 44; Russell, supra.  To address this 
argument, the Board would have to engage in a reevaluation of the 
probative value of the evidence that was of record at the time of 
the February 1953 decision.  Such an inquiry requires weighing 
and evaluating evidence which, as stated above, cannot constitute 
a valid CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996) 
(An allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.).  

While the Veteran's representative argues that it is undebatable 
that the Veteran suffered an eye injury, the Board disagrees.  
The earliest reference to a shrapnel injury in service is from 
April 1951, which specifically states that the location of the 
injury was above the right eye and not to the eyeball.  As there 
is conflicting evidence in the record as to whether the shrapnel 
hit the Veteran above the right eye or in the right eye, the 
Board does not find the evidence to be undebatable as to whether 
the Veteran suffered an injury to the right eye.  

To the extent the February 1953 rating decision did not make 
reference all of the evidence considered (e.g., the August 1950 
examination report showing right eye visual acuity of 20/26, and 
service treatment notes documenting the September 21, 1950 
shrapnel wound above the right eye), the Board notes that this 
does not establish CUE.  Rating decisions dated prior to February 
1, 1990, as is the case here, are given considerable deference.  
In Crippen, 9 Vet. App. at 421, the Court held that silence in a 
final RO decision made before February 1990 cannot be taken as 
showing a failure to consider evidence of record.  In order to 
establish CUE in a pre-February-1990 RO decision, it must be 
clear from the face of that decision that a particular fact or 
law had not been considered in the RO's adjudication of the case.  
See Eddy v. Brown, 9 Vet. App. 52, 58 (1996); see also Joyce v. 
Nicholson, 19 Vet. App. 36, 46 (2005).  

Furthermore, as part of his argument in support of the CUE claim, 
the Veteran's representative has cited to the PEB findings and 
Purple Heart award (presumably the second Purple Heart).  The 
Board observes that evidence of the July 1951 PEB proceedings and 
the Purple Heart awards does not appear to have been on file at 
the time of the February 1953 rating decision.  To the extent 
that it is argued that there was a failure to develop a complete 
record prior to adjudication, the Board notes that violations of 
the "duty to assist" cannot form a basis for a claim of CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of 
duty to assist caused an incomplete record but not an incorrect 
record).

The Board does not necessarily dispute that the February 1953 
rating decision is hardly a model of legal and factual 
exposition, at least by current standards.  However, the relevant 
evidence, to include the Veteran's service records and a VA 
examination report, was clearly of record at the time of that 
decision.  Moreover, current standards are not applicable, and in 
any event, any deficiency in this regard is not a basis for a 
finding of CUE.  With respect to the crucial matter of whether 
the RO failed to apply the proper statutory law or regulation, or 
applied it incorrectly, such is not shown in this case.

In this case, the correct facts were before the RO at the time of 
the February 1953 rating decision.  While the Veteran did present 
evidence, such evidence was reviewed, weighed, and, ultimately, 
found to be less probative than some of the other evidence of 
record.  Failure to find otherwise by the RO is not "undebatable" 
error.  Stated differently, RO determined that the Veteran's 
right eye condition was due to a constitutional or developmental 
abnormality.  The decision to deny service connection was 
supported by the evidence of record.  If a decision is factually 
supported, it cannot be clearly and unmistakably erroneous.  In 
the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon which 
to find CUE in the February 1953 rating decision.  Accordingly, 
the Veteran's CUE motion must be denied.  See 38 C.F.R. § 
3.303(c), supra; see also Fugo, supra.

III. Application to Reopen

As noted above, the Veteran's original claim of entitlement to 
service connection for a right eye condition was denied in a 
February 1953 rating decision.  The claim was subsequently 
reopened and denied on the merits in a February 1963 rating 
decision.  The Veteran did not initiate a timely appeal.  
Accordingly, the February 1963 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 
(2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it is 
manifested to a compensable degree within one year of separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board notes that congenital or developmental defects are not 
"diseases" for which service connection can be granted, and as a 
"matter of law" are not compensable disabilities.  38 C.F.R. § 
3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
However, the VA Office of General Counsel has determined that 
service-connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see also 
38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the General 
Counsel has defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  The 
term "disease" had been defined as "any deviation from or 
interruption of the normal structure or function of any part, 
organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Id.  
Notwithstanding the finding by the General Counsel that service 
connection may not be granted for a defect, service connection 
may be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subjected to a superimposed 
disease or injury during service.  Id.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut 
the presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, will be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war.  38 
U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence.  38 U.S.C.A. § 1154(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Evidence on file at the time of the prior final denial included 
service treatment records, PEB records dated in July 1951, DD 
Forms 214, a Purple Heart award certificate, VA examination 
reports dated in January 1952 and January 1963, and an April 1955 
buddy statement.  The Veteran's claim was denied in the February 
1963 rating decision because his right eye condition, diagnosed 
as amblyopia exanopsia, was assumed to have existed from early 
childhood.  This condition was considered a constitutional or 
developmental abnormality that was not a disability under the 
law.  It was also noted that any visual decrease in the right eye 
shown during service was the result of natural progress only and 
not the result of the performance of military duty.  In order for 
the claim to be reopened, the Veteran must have submitted 
evidence showing either that his right eye disorder is not due to 
a congenital or developmental defect or that his amblyopia 
exanopsia was subjected to a superimposed disease or injury 
during service.  

Since the February 1963 rating decision was rendered, the RO has 
received a DD Form 215 showing a Purple Heart with 1 Gold star, 
documents/correspondence supporting the Veteran's entitlement to 
a second Purple Heart, a September 2009 buddy statement, and a 
January 2010 statement of the Veteran.  Additionally, the report 
of a February 2009 VA examination, the transcript of a January 
2010 DRO hearing and Internet medical articles about amblyopia 
have also been associated with the claims file.  The Board finds 
this evidence to be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of the 
claim.  In addition, the Board notes that such evidence, 
particularly the February 2009 examination report, which states 
that the examiner could not resolve the issue of whether the 
Veteran's right eye defective vision was due to his in-service 
shrapnel wound without resorting to mere speculation, relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran's right eye disorder may not 
necessarily be the result of a congenital or developmental 
defect.  In this regard, evidence is weighed and credibility 
assessed after a claim is reopened.  See Justus v. Principi, 3 
Vet. App. 510 (1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
is reopened with the submission of new and material evidence, and 
the Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.

As previously noted, the Veteran contends that he was hit in the 
right eye by a piece of shrapnel on September 21, 1950.  The 
record reflects that the Veteran was awarded the Purple Heart for 
wounds received in action on September 21, 1950 as well as 
October 25, 1950.  The Board observes the date of the reported 
injury corresponds with the Veteran's second period of service.  
An August 1950 examination report shows that the Veteran entered 
his second period of service with visual acuity of 20/26 
uncorrected in the right eye.  It is noted that the defective 
vision, uncorrected, was not considered disqualifying.  Service 
treatment records from November 1950 and December 1950 document 
the Veteran as having a history of poor vision in the right eye 
since childhood; visual acuity in the right eye was 20/300, which 
did not meet requirements for entrance into the Marine Corps.  In 
April 1951, the Veteran was found to have limited visual acuity 
of 20/400 in the right eye.  A shrapnel wound above the right eye 
from September 21, 1950 was noted; the Veteran stated that this 
did not enter the eyeball.  The Veteran reported a history of 
being hit in the right eye area at the age of 10.  It was noted 
that the Veteran had not been examined thoroughly when he was 
recalled to active service in August 1950 and that right eye 
vision had been recorded as normal.  Following an eye 
examination, the impression was right eye amblyopia due to (1) 
old macular damage and (2) developmental.  The diagnosis was 
changed to unilateral blindness of the right eye.  This condition 
did not exist prior to entry, was not due to own misconduct, and 
in line of duty.  

At a PEB proceeding July 1951, it was determined that the Veteran 
was unfit to perform the duties of his rank by reason of physical 
disability due to unilateral blindness of the right eye; that his 
disability was not due to intentional misconduct or willful 
neglect and was not incurred during a period of unauthorized 
absence; that his disability was not considered to be the 
proximate result of the performance of active duty; and that his 
disability was considered to be 30 percent disabling under Code 
Number 6070 of the VA's standard schedule of rating disabilities, 
based on blindness in one eye, having only light perception, and 
20/40 visual acuity in the other eye.  At a physical disability 
discharge examination in September 1951, right eye visual acuity 
was 20/400 uncorrectable.  

On VA examination in January 1952, the Veteran's right eye visual 
acuity was 20/200.  The examiner could see no cause for this 
vision loss.  A history of blunt injury in service with decrease 
in vision afterwards was noted.  The examiner suggested checking 
the Veteran's vision records at the time of his enlistment to see 
if he had good vision in the right eye at the time.  If he had 
poor vision then, this would likely be an amblyopia exanopsia, 
but if he had good vision, the cause would more likely be the 
claimed in-service injury or an old optic neuritis.  

At a January 1963 VA examination, the Veteran was diagnosed with 
impaired vision of the right eye, cause undermined.  Visual 
acuity was 20/300, corrected to 20/200 (with doubt).  The 
examiner noted that the examination failed to show any definite 
pathology or physical abnormality to account for the impairment 
of vision in the right eye.  

On VA examination in February 2009, the Veteran was again 
diagnosed with defective vision of the right eye.  Visual acuity 
in the right eye was 20/400 uncorrected and 20/70-1 corrected.  
The examiner stated that although it was likely that the recorded 
visual acuities prior to the shrapnel injury in service were not 
reliable and that the Veteran had suffered from amblyopia since 
childhood in the right eye, she was not able to resolve this 
issue without resorting to mere speculation based on the 
conflicting information in the claims file.  

Although an April 1951 service treatment note indicates that the 
Veteran's September 21, 1950 injury was a shrapnel wound above 
the right eye, the Veteran has otherwise consistently reported 
that the shrapnel in fact hit his right eye.  The Board notes 
that the Veteran is shown to have received a number of awards 
indicative of combat action in Korea, including two Purple Hearts 
and a Combat Action Ribbon.  Resolving every reasonable doubt in 
favor of the Veteran, the Board finds the Veteran's statements 
that he incurred a shrapnel injury to the right eye to be 
consistent with the circumstances, conditions, or hardships of 
his service, and therefore acceptable as sufficient proof of an 
in-service eye injury.  See 38 U.S.C.A. § 1154(b) (West 2002); 
see also 38 C.F.R. § 3.304(b); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  This finding has not been rebutted by clear 
and convincing evidence.  See 38 U.S.C.A. § 1154(b).

The Board finds that the presumption of soundness does not apply 
in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
evidence demonstrates that the Veteran entered his second period 
of service with a preexisting condition, defective vision of the 
right eye, with visual acuity of 20/26.  There is also indication 
that the Veteran's defective vision was due to childhood trauma 
or at the very least had its onset since his childhood.  However, 
the Veteran's right eye condition is shown to have increased in 
severity during this period of service, with visual acuity 
declining to 20/400 and being diagnosed as unilateral blindness 
upon service separation, and forming the basis for his discharge.  
In this regard, the Veteran's preexisting defective vision is 
presumed to have been aggravated by active service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  Indeed, the Veteran's counsel at the PEB 
hearing argued that the Veteran's disability should be considered 
as having been aggravated by service given that his eyesight had 
worsened since the time of his service entry.  The Board notes 
that there is some evidence that the Veteran's right eye 
condition may have been attributable to either amblyopia 
exanopsia or an old optic neuritis (as indicated at the January 
1952 VA examination).  However, to the extent that the increase 
in severity of the right eye condition may be due to the natural 
progress of such disease(s), the evidence in support of this 
finding does not rise to the level of "clear and unmistakable" 
so as to rebut the presumption of aggravation.  38 C.F.R. 
§ 3.306(b).  

Furthermore, the Board notes that although there is some 
indication that the Veteran's defective vision may be due to 
amblyopia exanopsia, which is regarded by VA as a congenital or 
development defect not subject to service connection, there is no 
clear diagnosis of this condition to be found in the claims file.  
Indeed, the January 1952, January 1963 and February 2009 
examination reports all reflect a more general diagnosis of 
defective vision, rather than amblyopia.  Nevertheless, to the 
extent that the Veteran's right eye condition can be diagnosed as 
amblyopia exanopsia, there is also evidence showing that this 
condition was subjected to a superimposed injury during service, 
namely the shrapnel injury to the right eye, which would in turn 
support a grant of service connection.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990).  

In light of the foregoing, the Board concludes that the evidence 
is at least in equipoise in showing that the Veteran's right eye 
disorder was aggravated by service, or at the very least 
subjected to a superimposed injury during service.  As such, 
service connection is warranted.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  See 38 U.S.C.A. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.  


ORDER

The motion for revision of the February 11, 1953 rating decision 
on the basis of CUE is denied.

New and material evidence to reopen the claim of entitlement to 
service connection for chronic low back pain have been received; 
therefore, the application to reopen is granted.

Service connection for a right eye disorder is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


